Exhibit 12(b) PPL ENERGY SUPPLY, LLC AND SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (Millions of Dollars) Nine Months Ended September30, Years Ended December31, 2009 2008 2007 2006 2005 2004 Earnings, as defined: Income from Continuing Operations Before Income Taxes $ 239 $ 1,085 $ 1,095 $ 841 $ 619 $ 825 Less earnings of equity method investments 1 1 3 5 5 4 Distributed income from equity method investments 1 1 5 3 5 4 239 1,085 1,097 839 619 825 Total fixed charges as below 259 390 388 326 307 289 Less: Capitalized interest 37 57 54 21 7 5 Interest expense related to discontinued operations 3 4 29 30 31 24 Total fixed charges included in Income from Continuing Operations Before Income Taxes 219 329 305 275 269 260 Total earnings $ 458 $ 1,414 $ 1,402 $ 1,114 $ 888 $ 1,085 Fixed charges, as defined: Interest on long-term debt $ 209 $ 345 $ 353 $ 296 $ 259 $ 255 Interest on short-term debt and other interest 22 27 24 16 26 23 Amortization of debt discount, expense and premium - net 6 2 (3 ) (1 ) 7 (6 ) Estimated interest component of operating rentals 21 15 14 15 15 17 Fixed charges of majority-owned share of 50% or less-owned persons 1 1 Total fixed charges (a) $ 259 $ 390 $ 388 $ 326 $ 307 $ 289 Ratio of earnings to fixed charges 1.8 3.6 3.6 3.4 2.9 3.8 (a) Interest on unrecognized tax benefits is not included in fixed charges.
